W,%E;z~og

`l

Date:_12-17-14

To: Court of Criminal Appeals
P. 0. BOX 12308
Austin Texas 78711

RECE|VED!N '
LAPPEALS
From: Mr. Joe Montelongo #1266916 COURTOFCRMMNA
. Michael Unit ,
2654 FM 2054 DEC 302®1@§
Tennessee Colony Texas 75886

Abel Acosta, Clerk
Re: wR-67,332-02.

Dear Glerk,
Please file these objections with the C;C.A, Thank You.
' cERTIFIcATE‘ oFt sERvIcE ' '

1 hereby certify that 1 have sent a true copy of these documents
tO:

1. District Clerk
133 North Riverfront Blvd.
Dallas Texas 75207» ~

mailed on`the date indicated above.

UNSWORN DECLARATION

Applicant declares that the attached is true and correct.

Respectfully submitted,

.. n ( _' v
¢jjr. Joe Montel§%go'#1266916

Michae1 Unit
2664 FM 2054
Tennessee Colony Texas 75886

 

cc.file

-wR@ei-'s32"-'62 " '
Court of CrZ@§na§ §ERZ§ls of Texas

IN THE ZOéth, DISTRICT COURT

575 F. Supp. 156 189 §M D. GA. 1983); and
Ziegenhagen 890 FZd 937, 940 §7th Clr. 989) "1t is well
established that no attorney may represents criminal defendant
when the attorney or a member of his firm either repre senter
or has previously representt d the government in the prosecution
of the Defendant See Ex Parte Parker 704 S.W.2d 40. `, '
See supra Ziegenhagen 899 FZd at 940 "although not every conflict'
of interest is so egregious as to constitute a violation of '
the 6th amendment. Government employment in a prosecutorial
role against one defendant and subsequent representation of a
defendant in a defens =e capacity is not proper'

2. Applicant also presented newly discovered evidence that proves
his actual innocense, allows h1.m to toll the AEDPA deadlines,
and enter into federal court._ y '

3. The Trial Court failed to obey the I. C. C. P. art. 11. 97 3 §c)
"1t shall be the duty of the convicting court to decide whether
there are controverted, previously unresolved facts material
to the legality of the applicant' s confinement" "Shall" indi~
cates a mandatory duty. The Trial Court has no discretion in
making this determination, it must be made. The Trial Court
has failed to perform it' s mandatory duty in this case, and
therefore Applicant requests this case be remanded back to

the trial Court with an order that it perform it’ s mandatory
duty.

_Respectfully requested,

C£r. Joe Montelongo §1266916

MichaeL Unit 2664 FM 2054

Tennessee Colony Texas 75886